VelocityShares TM Metals ETNs Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 October 31, 2011 UGLD DGLD USLV DSLV LPLT IPLT LPAL IPAL Product Type ETN ETN ETN ETN ETN ETN ETN ETN Issuer Credit Suisse AG Credit Suisse AG Credit Suisse AG Credit Suisse AG Credit Suisse AG Credit Suisse AG Credit Suisse AG Credit Suisse AG Product Name VelocityShares TM 3x Long Gold ETN VelocityShares TM 3x Inverse Gold ETN VelocityShares TM 3x Long Silver ETN VelocityShares TM 3x Inverse Silver ETN VelocityShares TM 2x Long Palladium ETN VelocityShares TM 2x Inverse Palladium ETN VelocityShares TM 2x Long Platinum ETN VelocityShares TM 2x Inverse Platinum ETN Bloomberg Ticker UGLD Equity DGLD Equity USLV Equity DSLV Equity LPLT Equity IPLT Equity LPAL Equity IPAL Equity Underlying Index S&P GSCI ® Gold Index ER (SPGSGCP Index) S&P GSCI ® Silver Index ER (SPGSSIP Index) S&P GSCI ® Platinum Index ER (SPGSPLP Index) S&P GSCI ® Palladium Index ER (SPGSPAP Index) Leverage 3x Daily 3x Daily Inverse 3x Daily 3x Daily Inverse 2x Daily 2x Daily Inverse 2x Daily 2x Daily Inverse Investor Fee 135 bps p.a. 135 bps p.a. 165 bps p.a. 165 bps p.a. 135 bps p.a. 135 bps p.a. 135 bps p.a. 135 bps p.a. Listing Date October 17, 2011 October 17, 2011 October 17, 2011 October 17, 2011 October 17, 2011 October 17, 2011 October 17, 2011 October 17, 2011 Primary Exchange NYSE Arca NYSE Arca NYSE Arca NYSE Arca NYSE Arca NYSE Arca NYSE Arca NYSE Arca Certain Risks Associated with the ETNs n The ETNs do not guarantee any return of principal. n Any payments on the ETNs are subject to the ability of Credit Suisse AG to pay its obligations as they become due. n The ETNs are intended to be daily trading tools for sophisticated investors and are designed to reflect leveraged long or leveraged inverse exposure, as applicable, to the relevant Index on a daily basis, but their returns over different periods of time can, and most likely will, differ significantly from the leveraged long or leveraged inverse return, as applicable, on a direct long or inverse investment in the relevant Index. n If you hold your ETN as a long term investment, it is likely that you will lose all or a substantial portion of your investment. n Each Index is comprised of futures contracts on a single commodity. Investors will not benefit from any of the advantages of a diversified investment and will bear the risks of a highly concentrated investment. The risks set forth in the section entitled Certain Risks Associated with the ETNs on this page are only intended as summaries of some of the risks relating to an investment in the ETNs. Prior to investing in the ETNs, you should, in particular, review the Risks Factors section in the applicable pricing supplement, which sets forth risks related to an investment in the ETNs. VelocityShares TM Metals ETNs Disclosure Credit Suisse has filed a registration statement (including a pricing supplement, prospectus supplement and prospectus) with the Securities and Exchange Commission, or SEC, for the offering of ETNs. Before you invest, you should read the applicable pricing supplement, the prospectus supplement dated March 25, 2009 and the prospectus dated March 25, 2009 (File No. 333-158199-10), to understand fully the terms of the ETNs and other considerations that are important in making a decision about investing in the ETNs. You may get these documents without cost by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, Credit Suisse or VLS Securities LLC or any agent or dealer participating in an offering will arrange to send you the applicable terms sheet or pricing supplement, prospectus supplement and prospectus if you so request by calling toll-free at 1-800-221-1037. VelocityShares and the VelocityShares logo are registered trademarks of VelocityShares Index & Calculation Services, a division of VelocityShares, LLC. VelocityShares does not warrant the accuracy of the information provided for any particular purpose and expressly disclaims all liability relating to the information, including implied warranties of merchantability or fitness for a particular purpose. Although the information provided to you is obtained or compiled from sources we believe to be reliable, VelocityShares cannot and does not guarantee the accuracy, validity, timeliness or completeness of any information or data made available to you. VelocityShares does not undertake to advise you of changes in information or other materials contained herein, VelocityShares shall not be liable for any direct or indirect, special, incidental or consequential damages that result from inconvenience, delay or loss of use of this information. Standard & Poors
